DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the Request for Continued Examination filed 9/21/2022. Claims 1, 7-9, and 13-20 are currently pending. Claims 1, 7, 8, 15, and 16 have been amended. The cancelation of claims 2-6 and 10-12 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.

Drawings
The drawings are objected to because Figures 3-9 have been submitted as photographs. Photographs are not ordinarily permitted in utility patent applications unless they are the only practicable medium for illustrating the claimed invention, see 37 C.F.R. 1.84 (b)(1). In this case, the subject matter can be represented in a drawing and therefore photographs are not permitted. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the lines in Figures 1-9 are light and pixelated. Lines in the Figures should be durable, clean, and black, sufficiently dense and dark, and uniformly thick and well-defined, see 37 C.F.R. 1.84 (l). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claim 15, the limitation “the machine is configured to stop downward motion of the plunger if the sensor senses the plunger does not reach bottom dead centre” is not enabled because the disclosure does not sufficiently describe how it is possible to stop a plunger that is already stopped. If the plunger does not reach bottom dead centre, then the plunger must already be stopped because if it wasn’t stopped, the plunger would have reached bottom dead centre. How can a machine stop a plunger that is already stopped? Since it is not clear how a machine can stop a plunger that is already stopped, how can one of ordinary skill in the art construct such a machine?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, the limitation “a plunger arm” in line 1 is indefinite because it is not clear if the limitation is referring to a new plunger arm or the plunger arm recited in claim 1. In order to further prosecution, the limitation has been interpreted to be referring to a new plunger arm. Claims 14 and 15 are rejected based on their dependency from claim 13.
	Regarding claim 15, the limitation “the machine is configured to stop downward motion of the plunger if the sensor senses the plunger does not reach bottom dead centre” is indefinite because it is not clear how a machine can stop a plunger that is already stopped as described in the 112(a) rejection above. In this case, there is not interpretation being made to further prosecution because it is not clear how the limitation may be reasonably interpreted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 4661091) in view of Pohle (US 2120679).
	Regarding claim 1, Moen discloses a forming machine (Fig. 1) for erecting a packaging article, the machine comprising a female cavity (50 – Fig. 7) and a plunger (48 – Fig. 7) which moves up and down in a generally vertical cycle and which can push a packaging article down into the cavity when moving down (col. 5, line 64 – col. 6, line 2).
	However, Moen does not disclose that the plunger is driven to move up and is not driven to move down.
	Pohle teaches a machine comprising a plunger (132 – Fig. 3) which moves up and down in a generally vertical cycle, the machine comprising a non-circular eccentric cam (105 – Fig. 1) and a cam follower (the assembly of 107 and 113 – Fig. 1) which follows said eccentric cam (pg. 2, col. 1, lines 15-16; pg. 2, col. 2, lines 34-35; and see Fig. 1), the cam follower carries a plunger arm (113 – Fig. 1) which in turn controls the plunger (see Fig. 1), in which the plunger is pushed up and is allowed to drop down under its own weight (pg. 2, col. 2, lines 29-53), and in which the plunger is not directly connected to a mechanical drive (the plunger is not directly connected to 91 – Fig. 1). One of ordinary skill in the art, upon reading the teaching of Pohle, would have recognized that the plunger actuating mechanism of Pohle is analogous to the mechanism that actuates the plunger of Moen and is capable of being used to actuate the plunger of Moen without altering the intended function of Moen.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the plunger driving mechanism of Moen for the plunger actuating mechanism of Pohle, thereby resulting in a forming machine in which the plunger is driven to move up and is not driven to move down since the plunger actuating mechanism of Pohle is a well-known mechanism in the art for actuating a plunger and one of ordinary skill in the art would have the skill to substitute known equivalents.

Moen, as modified by Pohle, further teaches:
	Claim 7, the cam (105 – Fig. 1, Pohle) is generally oval, ovoid, elliptical or ellipsoid (see Fig. 1, Pohle).

	Claim 8, a cam shaft (98 – Fig. 1, Pohle).

	Claim 9, the cam shaft (98 – Fig. 1, Pohle) is balanced (the cam shaft has a mass so it must be balanced in some manner).

	Claim 13, a plunger arm (173 – Fig. 1, Pohle) which pivots up and down (pg. 2, col. 2, lines 47-50, Pohle).

	Claim 14, if the plunger arm (173 – Fig. 1, Pohle) does not reach bottom dead center, the machine stops downwards motion of the plunger (pg. 2, col. 2, lines 47-50, Pohle; the plunger is biased downwards by gravity, if the plunger arm does not reach bottom dead center, the plunger is not allowed to fall further down).

	Claim 16, a plunger arm (113 – Fig. 1, Pohle) rolls on top of a cam profile (the profile of 105 – Fig. 1, Pohle).

	Claim 17, a hopper (44 – Fig. 1, Moen).

	Claim 18, an inbound conveyor (col. 6, lines 23-36, Moen).

	Claim 19, an outbound conveyor (42 – Fig. 1, Moen).

	Claim 20, a method of erecting a packaging article comprising: providing a female cavity (50 – Fig. 7, Moen) and a plunger (132 – Fig. 3, Pohle) which moves up and down in a generally vertical cycle (pg. 2, col. 2, lines 36-53, Pohle); pushing a packaging article down into the female cavity by moving the plunger down (col. 5, lines 62-68, Moen); driving the plunger up (pg. 2, col. 2, lines 29-38, Pohle); and allowing the plunger to drop down (pg. 2, col. 2, lines 50-53, Pohle).

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.

	Regarding claim 1, Applicant argues the description in Moen of strengthened packaging material implies a requirement for the mandrel of Moen to be driven down and therefore, Moen would be inoperable if modified with Pohle to permit the mandrel to drop under its own weight.
	In response, it is noted that applicant has not provided any additional reasoning as to why a heavy mandrel dropped under its own weight would not function for strengthened materials. The strengthened materials in the case of Moen are simply corrugated paper or similar materials (col. 1, lines 13-15, Moen). A person can bend this kind of material with their hands. It is not clear why a heavy plunger would also not be able to bend corrugated cardboard when dropped on the cardboard. Therefore, applicant’s argument is found to be not persuasive.

	Applicant argues that the combination of Moen and Pohle does not teach amendments directed to the plunger mechanism.
	However, as detailed in the rejection of claim 1 above, the combination of Moen and Pohle teach all the amendments directed to the plunger mechanism. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
11/8/2022